Citation Nr: 1703981	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  15-04 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a low back disorder, claimed as secondary to service-connected status post left ankle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E. G.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1962 to July 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Baltimore, Maryland.  

The Veteran appeared and gave testimony at a Central Office hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his current low back disorders are caused and/or aggravated by his service-connected left ankle fracture residuals.  

In conjunction with his claim, the Veteran was afforded a VA examination in October 2012.  At that time, the Veteran was diagnosed as having degenerative disc disease, scoliosis, and spinal stenosis.  The examiner indicated that it was not likely that the Veteran's current back condition was related to his service-connected left ankle condition.  The examiner indicated that the Veteran had documented degenerative disc disease, scoliosis and spinal stenosis that were in no way connected to the left ankle injury.  

At his November 2016 hearing, the Veteran and his representative indicated that he had been verbally told by his physical therapist that his left ankle fracture residuals were causing and/or aggravating his current low back conditions.  The Veteran and his representative also requested that the Veteran be afforded an additional VA examination as the prior examiner did not address the question of aggravation.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veterans Law Judge also kept the record open for thirty days.  During that time frame, the Veteran submitted a written authorization to obtain treatment records from his physical therapist covering the time frame from January 2000 to January 2010.  While the Board notes that treatment records from the physical therapist have been associated with the record previously, the Board is unsure if all available treatment records have been received from this provider.  The Veteran also supplied the name of an additional medical provider that he wished VA to obtain medical records from covering the time period from January 2014 to November 2016.  It does not appear that any attempts have been made to associate these records with the claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  With the authorization provided by the Veteran in November 2016, obtain copies of all treatment records of the Veteran from S. Winebrenner, PT, c/o ATI Physical Therapy, 511 Main St., Reisterstown, MD 21136, from January 1, 2000 to the present.  

3.  With the authorization provided by the Veteran in November 2016, obtain copies of all treatment records of the Veteran from Dr. Charles Edwards, Mercy Hospital, 301 St. Paul Street, Baltimore, MD 21202 from January 1, 2014, to the present.  

4.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of any current low back disorders.  The entire record should be made available to the examiner in conjunction with the examination.  All necessary tests should be performed. The examiner is requested to offer the following opinions:

(a) Is it as likely as not (50 percent probability or greater) that any current lumbar spine disorder is caused by the service-connected left ankle fracture residuals?

(b)  If not, is it at least as likely as not (50 percent probability or greater) that any current lumbar spine disorder is aggravated (permanently worsened) by the service-connected left ankle fracture residuals?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for any opinion that is rendered.

5.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If the  benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

